UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2025



DARRYL ALLMOND,

                                            Plaintiff - Appellant,

          versus


JAMES    DUNNING;     ALEXANDRIA     SHERIFF’S
DEPARTMENT; CITY OF ALEXANDRIA; DEPUTY COZZA;
DEPUTY WINSTEAD; DEPUTY MASON; SERGEANT ELLER;
RICHARD R. RUSCAK; JOHN DOE; JANE DOE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1106-A)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Allmond, Appellant Pro Se.      Christina Elaine Kearney,
SHUFORD, RUBIN & GIBNEY, Richmond, Virginia; George Arthur
McAndrews, OFFICE OF THE CITY ATTORNEY, Alexandria, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Darryl Allmond seeks to appeal the district court’s order

denying his motion for a temporary restraining order.            This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Allmond seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                                  DISMISSED




                                         2